Exhibit 10.1
BURNHAM HILL PARTNERS LLC

590 MADISON AVENUE
NEW YORK, NEW YORK 10022   TEL 212-980-2200
FAX 212-980-9466

January 30, 2009
Dr. Patrick T. Mooney
Chairman and Chief Executive Officer
Echo Therapeutics, Inc.
10 Forge Parkway
Franklin, MA 02038
Dear Dr. Mooney:
This letter agreement (the “Agreement”), dated January 30, 2009, is made and
entered into by and between Echo Therapeutics, Inc., a Delaware corporation,
having a place of business at 10 Forge Parkway, Franklin, MA 02038 (the
“Company”) and Burnham Hill Partners LLC, a registered broker dealer, having a
place of business at 590 Madison Ave., 5th Floor, New York, NY 10022 (“BHP”).
The Company and BHP hereby agree to as follows:
1. Services.
Upon specific written request, BHP shall act as financial advisor to the
Company, and shall perform or cause to be performed such services for the
Company as mutually agreed by BHP and the Company, which may include, without
limitation, the following:

  (a)   general and capital markets advisory services;     (b)   business
development functions including identifying one or more potential strategic
transactions (a “Strategic Transaction”);     (c)   assist in the preparation,
implementation, evaluation, structuring and negotiating of a Strategic
Transaction; and     (d)   other services for the Company upon which the Company
and BHP agree.

Both parties agree that there is no current active mandate under this Agreement.
BHP shall begin performing all services under this agreement when specifically
requested by the Company in writing. In the event the Company desires to move
forward with a Strategic Transaction, the Company and BHP shall enter into a
separate letter agreement.
2. Term.
This engagement shall have a term of six months (6) months (the “Term”), which
may be extended upon mutual written agreement of the parties. Either party may,
upon ten (10) days written notice to the other party, terminate this Agreement,
provided however, that (i) upon termination, BHP will continue to be entitled to
its full fees through the Term, and (ii) upon expiration BHP will continue to be
entitled to its full fees provided for herein, in the event that at any time
prior to the expiration of six (6) months after such expiration or termination
(the “Tail Period”), the Company completes a Strategic Transaction.
3. Compensation and Payment.
In connection with BHP’s engagement hereunder, all warrants currently held by
BHP and/or its registered employees shall be amended (the “Amended Warrants”)
with a term of five (5) years from the date of this agreement, an exercise price
equal to the lower of i) $0.55 or ii) the current exercise price of such
warrants. Additionally, upon the Company providing BHP its first active mandate
for services under this Agreement, BHP and/or its registered assignees or
designees shall be issued 360,000 warrants in substantially the same form as the
Amended Warrants

1



--------------------------------------------------------------------------------



 



and shall be exercisable pursuant to a cashless exercise provision, be
non-redeemable, have standard weighted average anti-dilution protection.
4. Confidential Information.
In connection with this Agreement, the Company will furnish BHP with all
information concerning the Company which BHP reasonably deems appropriate and
will provide BHP with access to its officers, directors, employees, accountants,
counsel and other representatives (collectively, the “Representatives”), it
being understood that BHP will rely solely upon such information supplied by the
Company and its Representatives without assuming any responsibility for the
independent investigation or verification thereof. All non-public information
concerning the Company that is given to BHP will be used solely in the course of
the performance of our services hereunder and will be treated confidentially by
us for so long as it remains non-public. Except as otherwise required by law,
BHP will not disclose any information to any third party without the consent of
the Company.
No advice or opinion rendered by BHP, whether formal or informal, may be
disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without our prior written consent. In addition, BHP may not be
otherwise referred to without its prior written consent.
If we are requested to render an opinion from a financial point of view
regarding any aspect of this Agreement, the nature, scope and fees associated
with our analysis as well as the form and substance of our opinion shall be such
as we deem appropriate and will be covered under a separate letter agreement.
5. Ongoing Rights and Additional Services.
At any time during either the term of this Agreement or the Tail Period, BHP, at
the Company’s request, shall assist the Company in identifying and facilitating
a larger bracket investment bank to pursue an underwritten public offering of
the Company’s securities (an “Underwriting”); provided, however, that in the
event the Company engages another investment banking firm for the purpose of an
Underwriting, BHP shall maintain the right, but not the obligation, to
participate in the Underwriting as a member of the syndicate and shall be
entitled to receive compensation as negotiated with the lead underwriting firm.
6. Indemnity.
Since BHP will be acting on behalf of the Company in connection with its
engagement hereunder, the Company has entered into a separate letter agreement
(the “Indemnification Agreement”), dated the date hereof, providing for the
indemnification by the Company of BHP and certain related persons and entities.
7. Notices.
Notice given pursuant to any of the provisions of this Agreement shall be given
in writing and shall be sent by overnight courier or personally delivered (a) if
to the Company, to the Company’s Chief Executive Officer at the address first
listed above; and (b) if to BHP, to its offices at 590 Madison Avenue, 5th
floor, New York, NY 10022, Attention: Jason Adelman, Managing Director.
8. Entire Agreement; Modification; and Governing Law.
The letter agreement shall remain in full force and effect as to BHP and the
Company. Our engagement is for the limited purposes set forth under this
Agreement, and the rights and obligations of each of BHP and the Company are
herein defined. In connection with this Agreement, BHP is acting as an
independent contractor with duties owing solely to the Company. As such, each of
BHP and the Company agrees that the other party has no fiduciary duty to it or
its stockholders, officers and directors as a result of the engagement described
in this Agreement. This Agreement may not be amended or modified except in
writing signed by each of the parties hereto. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to conflicts of law principles thereof.

2



--------------------------------------------------------------------------------



 



9. Severability.
The invalidity or unenforceability of any provision of this letter Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement or the Indemnification Agreement, which shall remain in full force and
effect.
10. Section Titles.
The section headings in this Agreement are for convenience only and shall not
constitute a part of this Agreement for any other purpose and shall not be
deemed to limit or affect any of the provisions hereof.
11. Expenses.
Each of the parties hereto agrees to pay its own expenses incident to this
Agreement and the performance of its obligations hereunder.
12. Counterparts.
This Agreement may be executed by facsimile signature and in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
Agreement.

                  Very truly yours,                   Burnham Hill Partners LLC
                  By:   /s/ Jason T. Adelman         Name:   Jason T. Adelman  
      Title:   Senior Managing Director    

Accepted and agreed to as of the date first written above:
Echo Therapeutics, Inc.

         
By:
  /s/ Patrick T. Mooney              
Name:
  Patrick T. Mooney    
Title:
  Chairman and Chief
Executive Officer    

4



--------------------------------------------------------------------------------



 





         
TO:
  Burnham Hill Partners LLC
590 Madison Avenue
New York, NY 10022   Date: January 30, 2009

     In connection with your engagement pursuant to our letter agreement (the
“Engagement Agreement”) of even date herewith (the “Engagement”), we agree to
indemnify and hold harmless Burnham Hill Partners LLC (“BHP”), and its
affiliates, the respective directors, officers, partners, agents and employees
of BHP and its affiliates, and each other person, if any, controlling BHP or any
of its affiliates or successor in interest (collectively, “Indemnified
Persons”), from and against, and we agree that no Indemnified Person shall have
any liability to us or our owners, parents, affiliates, security holders or
creditors for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively “Losses”) (A) related to or
arising out of (i) our actions or failures to act (including statements or
omissions made, or information provided, by us or our agents) in connection with
the Engagement or (ii) actions or failures to act by an Indemnified Person in
connection with the Engagement with our consent or in reliance on our actions or
failures to act, or (B) otherwise related to or arising out of the Engagement or
your performance thereof, except that this clause (B) shall not apply to any
Losses that are finally judicially determined to have resulted primarily from
your bad faith or gross negligence or breach of the Engagement Agreement. If
such indemnification is for any reason not available or insufficient to hold you
harmless, we agree to contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by us and by you with respect to the Engagement or, if such allocation
is judicially determined unavailable, in such proportion as is appropriate to
reflect other equitable considerations such as the relative fault of us on the
one hand and of you on the other hand; provided, however, that, to the extent
permitted by applicable law, the Indemnified Persons shall not be responsible
for amounts which in the aggregate are in excess of the amount of all fees
actually received by you from us in connection with the Engagement. Relative
benefits to us, on the one hand, and you, on the other hand, with respect to the
Engagement shall be deemed to be in the same proportion as (i) the total value
paid or proposed to be paid or received or proposed to be received by us or our
security holders, as the case may be, pursuant to the transaction(s), whether or
not consummated, contemplated by the Engagement bears to (ii) all fees paid or
proposed to be paid to you by us in connection with the Engagement.
     We will reimburse each Indemnified Person for all reasonable expenses
(including reasonable fees and disbursements of counsel) as they are incurred by
such Indemnified Person in connection with investigating, preparing for or
defending any action, claim, investigation, inquiry, arbitration or other
proceeding (“Action”) referred to above (or enforcing this Agreement or the
Engagement Agreement), whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party, and whether or not such
Action is initiated or brought by you. We further agree that we will not settle
or compromise or consent to the entry of any judgment in any pending or
threatened Action in respect of which indemnification may be sought hereunder
(whether or not an Indemnified Person is a party therein) unless we have given
you reasonable prior written notice thereof and used all reasonable efforts,
after consultation with you, to obtain an unconditional release of each
Indemnified Person from all liability arising therefrom. In the event we enter
into one or a series of transactions involving a merger or other business
combination or a dissolution or liquidation of all or a significant portion of
our assets, we shall promptly notify you in writing. If requested by BHP, we
shall then establish alternative means of providing for our obligations set
forth herein on terms and conditions reasonably satisfactory to BHP.
     If multiple claims are brought against you in any Action with respect to at
least one of which indemnification is permitted under applicable law and
provided for under this Agreement, we agree that any judgment, arbitration award
or other monetary award shall be conclusively deemed to be based on claims as to
which indemnification is permitted and provided for. In the event that you are
called or subpoenaed to give testimony in a court of law with respect to any
Action, we agree to pay your expenses related thereto and for every day or part
thereof that you are required to be there or in preparation thereof. Our
obligations hereunder shall be in addition to any rights that any Indemnified
Person may have at common law or otherwise. Solely for the purpose of enforcing
this Agreement, we hereby consent to personal jurisdiction and to service and
venue in any court in which any claim which is subject to this Agreement is
brought by or against any Indemnified Person. We acknowledge that in connection
with the Engagement you are acting as an independent contractor with duties
owing solely to us. YOU HEREBY AGREE, AND WE HEREBY AGREE ON OUR OWN BEHALF AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF OUR SECURITY HOLDERS, TO
WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR
ACTION ARISING OUT OF THE ENGAGEMENT, YOUR PERFORMANCE THEREOF OR THIS
AGREEMENT.
     The provisions of this Agreement shall apply to the Engagement (including
related activities prior to the date hereof) and any modification thereof and
shall remain in full force and effect regardless of the completion or
termination of the Engagement. This Agreement and the Engagement Agreement shall
be governed by and construed in accordance with the laws of the state of New
York, without regard to conflicts of law principles thereof.

             
 
          Very truly yours,
 
            Accepted and Agreed:        
 
            Burnham Hill Partners LLC       Echo Therapeutics, Inc.
 
           
By:
  /s/ Jason T. Adelman   By:   /s/ Patrick T. Mooney
 
           
 
  Name: Jason T. Adelman       Name: Patrick T. Mooney
 
  Title:   Senior Managing Director       Title:   Chairman and Chief Executive
Officer